UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 4, 2010 UNITED COMMUNITY BANCORP (Exact Name Of Registrant As Specified In Charter) United States 0-51800 36-4587081 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 92 Walnut Street,Lawrenceburg, Indiana47025 (Address Of Principal Executive Offices)(Zip Code) (812) 537-4822 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 to Form 8-K filed on June 9, 2010 by United Community Bancorp (the “Company”) is being filed to revise Item 9.01. Item 9.01Financial Statements and Exhibits After review of the final closing statement reflecting the assets acquired and the liabilities assumed in United Community Bank’s (the “Bank”) purchase of three branch offices of Integra Bank National Association (“Integra”), the Company, the holding company for the Bank, has determined that none of the conditions that would require financial statements or pro forma financial information under Rules 8-04 and 8-05 of Regulation S-X have been met, and, therefore, financial statements of Integra and pro forma financial information showing the effects of the acquisition are not required to be filed under Items 9.01(a) and 9.01(b) of Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANCORP Date: July 14, 2010 By: /s/ William F. Ritzmann William F. Ritzmann President and Chief Executive Officer
